Case 20-14349-elf          Doc 12    Filed 11/19/20 Entered 11/19/20 16:03:22          Desc Main
                                     Document      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                            Bankruptcy No. 20-14349-elf

 TONIA HARPER-GROBES,                              Chapter 13

               Debtor,                             Document No.

 CONSUMER PORTFOLIO SERVICE, INC.,

               Movant,

          v.

 TONIA HARPER-GROBES, and
 WILLIAM C. MILLER, Trustee,

                Respondents.


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          AND NOW, comes Movant, Consumer Portfolio Services, Inc., by and through its

undersigned counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from the

Automatic Stay (the “Motion”), representing as follows:

                                          THE PARTIES

          1.    Respondent, Tonia Harper-Grobes, (“Debtor”), is an adult individuals with a

place of residence located at 1537 Lincoln Avenue, Sharon Hill, PA 19079.

          2.    William C. Miller, is the duly appointed Chapter 13 Trustee and is currently

acting in such capacity.

                                    JURISDICTION AND VENUE

          3.    This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and FRBP 4001 and 9014.
 Case 20-14349-elf      Doc 12        Filed 11/19/20 Entered 11/19/20 16:03:22        Desc Main
                                      Document      Page 2 of 3




                                        FACTUAL BACKGROUND

        4.     On or about November 3, 2020, Debtor filed a voluntary petition for relief

pursuant to Chapter 13 of the Bankruptcy Code.

        5.     On or about February 2, 2016, Debtor purchased a 2014 Chevrolet Malibu Sedan

4D 2LT 2.5L I4, VIN# 1G11E5SLXEF296118 (the “Vehicle”), pursuant to a Retail Installment

Contract (the “Contract”) with the Movant, a true and correct copy of which is attached hereto as

Exhibit A.

        6.     Movant has a secured interest in the Vehicle, as evidenced by the Certificate of

Title attached hereto as Exhibit B.

        7.     The Contract requires monthly payments of $387.77, which amounts are due on

or before the 3rd of each month.

        8.     As of the date of this Motion, Debtor is in default of her payment obligations to

Movant in the amount of $1,718.24. Debtor is currently due for the payment due on July 14,

2020.

        9.     Debtor’s Chapter 13 Plan states that payments to Movant will be made outside the

Plan.

        10.    The gross balance due on the Contract is $11,124.12.

        11.    The N.A.D.A value for the Vehicle is $10,400.00. A true and correct copy of a

printout showing that value is attached hereto as Exhibit C. Therefore there is no equity in the

collateral, the Debtor is still responsible for making monthly payments to Movant.
Case 20-14349-elf      Doc 12     Filed 11/19/20 Entered 11/19/20 16:03:22            Desc Main
                                  Document      Page 3 of 3



       12.    Movant is entitled to relief from the automatic stay for cause, including the lack

of adequate protection, because Debtor has failed to make post-petition payments to Movant. 11

U.S.C. §362(d)(1).

       WHEREFORE, Movant, Consumer Portfolio Services, Inc., respectfully requests that this

Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d), granting Movant relief from stay

with respect to the 2014 Chevrolet Malibu Sedan 4D 2LT 2.5L I4, VIN# 1G11E5SLXEF296118.


                                                    Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.


                                                    By: /s/ Keri P. Ebeck
                                                    Keri P. Ebeck, Esq.
                                                    PA I.D. # 91298
                                                    kebeck@bernsteinlaw.com
                                                    707 Grant Street
                                                    Suite 2200, Gulf Tower
                                                    Pittsburgh, PA 15219
                                                    Phone (412) 456-8112
                                                    Fax: (412) 456-8135

                                                    Counsel for Consumer Portfolio Services,
                                                    Inc.

Dated: November 19, 2020
